Citation Nr: 1617603	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  08-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for pelvic fracture with L5-S1 radiculopathy, currently evaluated as 10 percent disabling. 

2.  Entitlement to an initial rating in excess of 10 percent for residuals of left hip fracture. 

3.  Entitlement to an initial rating in excess of 10 percent for residuals of right hip fracture.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from August 1991 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The Veteran's claims file is currently under the jurisdiction of the VA RO in North Little Rock, Arkansas. 

The Veteran testified before the undersigned Veterans Law Judge via videoconferencing technology in July 2009.  A transcript of the hearing was prepared and is associated with the electronic claims file.

In May 2010, November 2013, and September 2015, the Board remanded these claims for further development.  In a December 2015 rating decision, the RO granted service connection for bilateral limitation of adduction of the hips as residuals of bilateral hip fractures effective December 9, 2015, and assigned two 10 percent disability ratings under Diagnostic Code 5253 effective December 9, 2015.  The RO also granted service connection for bilateral limitation of flexion of the hips and bilateral limitation of extension of the hips as residuals of bilateral hip fractures effective December 9, 2015, and assigned four zero percent disability ratings under Diagnostic Codes 5251 and 5252.  The Veteran did not express disagreement with any of these decisions and therefore the issues are not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that he was in the process of appealing a denial of a claim for Social Security disability benefits.  Hearing transcript, page 29.  An August 2010 VA psychiatric examination report reveals a similar assertion.  Therefore, the AOJ should obtain all records pertaining to the Veteran's claim for Social Security disability benefits.

In the August 2015 remand, the Board directed the VA examiner to obtain range-of-motion testing for the pelvic fracture.  Even though the pelvic fracture is rated under Diagnostic Code 5237 (cervical or lumbar strain), a December 2015 VA examiner did not conduct range-of-motion testing for the lumbar spine.  Moreover, the Board directed the VA examiner to address the severity of all neurological symptomatology.  The December 2015 VA examiner stated that he was unsure how to describe the severity of neurological symptomatology since the most recent X-rays and magnetic resonating imaging (MRI) scan of the spine were normal.  The Board notes that an October 1995 computed tomography (CT scan) of the lumbar spine shows a central bulge at L5-S1 that is thought to be the cause of the Veteran's left-sided leg pain.  In light of the above, the AOJ did not comply with the directives of the August 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Another examination of only the pelvic fracture with L5-S1 radiculopathy is necessary.

Since the claims are being remanded for other reasons, the AOJ should ask the Veteran to identify all treatment for his pelvis fracture with radiculopathy and hip fractures as well as obtaining any additional treatment records from the VA Central Arkansas Veterans Healthcare System since November 2013.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his pelvis fracture with radiculopathy and hip fractures and obtain any identified records.  Regardless of his response, obtain any additional treatment records from the VA Central Arkansas Veterans Healthcare System since November 2013.

2.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's claim for Social Security disability benefits

3.  Thereafter, schedule the Veteran for an examination to determine the nature and extent of his pelvic fracture with L5-S1 radiculopathy.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of his pertinent medical history, current complaints, and the nature and extent of his pelvic fracture with L5-S1 radiculopathy.

The examiner should conduct range-of-motion testing for the lumbar spine.

The examiner should be informed that an October 1995 CT scan of the lumbar spine shows a central bulge at L5-S1 that is thought to be the cause of the Veteran's left-sided leg pain.  The examiner should comment on the severity of the L5-S1 radiculopathy and any related neurological symptomatology.  

A complete rationale for any comments offered must be provided.

4.  After completing the above actions, the AOJ should readjudicate the Veteran's claims, with consideration of all evidence of record.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




